Citation Nr: 0931109	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-42 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to higher initial ratings for eczematous 
dermatitis, rated as 0 percent disabling prior to September 
20, 2004, and 10 percent disabling on and after that date 
until January 11, 2005, and 60 percent on and after that 
date.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran had active service from September 1984 to April 
1988 and October 2001 to July 2003.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions from the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a March 2004 rating action the Veteran was granted service 
connection for lumbar strain, hypertension, bilateral pes 
planus, right ankle strain, and bilateral hallux valgus.  
Service connection was denied for bilateral knee strain and a 
skin disorder.  In a statement received in May 2004, he noted 
disagreement with the disability evaluations that were 
assigned to the service-connected disabilities, as well as 
the denial of service connection for bilateral knee strain 
and a skin disorder.  In September 2004 the RO granted 
service connection for the skin disorder.

A statement of the case (SOC) was issued in September 2004 
which listed the issues regarding the assignment of higher 
disability evaluations for the service connected 
disabilities, as well as service connection for bilateral 
knee disabilities.  The Veteran only perfected an appeal to 
the claim for a higher disability evaluation for bilateral 
pes planus by VA Form 9, Appeal to Board of Veterans Appeals, 
received in September 2004.

In a statement received by the RO in January 2005, the 
Veteran noted disagreement with the disability rating 
assigned to the skin disorder.  In September 2005, the RO 
granted a 10 percent rating for the skin disorder effective 
September 20, 2004, and increased the disability rating to 60 
percent effective January 11, 2005.  A SOC regarding 
entitlement to a higher rating for the skin disorder was 
issued in September 2005.  A VA-9, regarding the skin 
disorder was received in October 2005.  The Veteran disagreed 
with the assignment of the effective date assigned for the 
grant of 60 percent for his skin disorder.  He has stated 
that he does not wish to file a claim for an increased rating 
for his skin disorder as he has been granted the maximum 
rating.  He claims that the RO should grant a 60 percent 
rating earlier than January 11, 2005.  The Veteran appealed 
the initial assignment of the evaluation for the service-
connected disabilities and, consequently, the Board has 
considered the appropriateness of "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
in reviewing the claim for a higher rating, the Board will 
consider whether a 60 percent rating should have been granted 
at an earlier date.

In November 2007, the RO denied service connection for the 
post operative residuals of a left intercranial aneurysm and 
special monthly compensation based on aid and attendance.  In 
January 2008, service connection was granted for the post 
operative residuals of left intercranial aneurysm.  During 
the same month, the Veteran submitted a statement in support 
of claim in which he referred to the need for aid and 
attendance.  The RO should take the appropriate action 
regarding this claim for special monthly compensation based 
on aid and attendance.

In September 2008, the Board determined that entitlement to 
an initial rating in excess of 0 percent prior to September 
20, 2004, 10 percent prior to January 11, 2005, and 60 
percent on and after that date, was not warranted.  The 
Veteran subsequently filed a motion for reconsideration.  

The motion for reconsideration from December 2008 argued that 
the September 2008 Board decision did not consider all of the 
available medical evidence.  One particular document (that 
was not mentioned in the Board's decision) was referenced.  
The Veteran alleges that an April 2008 statement by a VA 
physician reflects that an increased rating is warranted for 
his skin disorder at an earlier date in that the affected 
body surface area warranting such is indicated.  It appears 
that this letter was in the possession of the VA but was not 
before the Board at the time the issue was entered.

The Board may vacate an appellate decision when a Veteran is 
denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 20.904 (2008).  In order to assure 
due process of law and to afford the Veteran every equitable 
consideration, the Board's decision of September 10, 2008, as 
to the issue of entitlement to higher initial ratings for 
eczematous dermatitis, rated as 0 percent disabling prior to 
September 20, 2004, and 10 percent disabling on and after 
that date until January 11, 2005, and 60 percent on and after 
that date, is hereby VACATED.  38 U.S.C.A. § 7104(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.904 (2008).  A new 
decision as to that issue will be entered as if the January 
6, 2009, decision by the Board had never been issued.


FINDINGS OF FACT

1.  Prior to September 20, 2004, the Veteran's eczematous 
dermatitis was manifested by dry skin and intermittent 
itching; but did not involve at least 5 percent of the 
Veteran's body, and did not require systemic therapy.

2.  From September 20, 2004, to January 10, 2005, the 
Veteran's eczematous dermatitis was manifested by 
lichenification and hyperpigmentation in the antecubital 
fossa, popliteal fossa, arms, legs, and back, which required 
the use of topical medication; and was not objectively shown 
to involve at least 20-40 percent of the Veteran's body or 
require systemic therapy.

3.  On and subsequent to January 11, 2005, there are no 
extraordinary factors productive of an unusual disability 
picture such as to render the application of regular 
schedular standards impractical.  As of this date there was 
evidence of 50 percent body involvement and an increase in 
the severity of the skin disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 0 percent for eczematous dermatitis prior to 
September 20, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (2008).

2.  The schedular criteria for an evaluation in excess of 10 
percent for eczematous dermatitis from September 20, 2004, 
until January 10, 2005, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
DC 7806 (2008).

3.  The schedular or extraschedular criteria for a rating 
higher than 60 percent for eczematous dermatitis prior to 
January 11, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.400, 4.118, DC 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished. See 38 U.S.C.A. §§ 5100 et 
seq.  Letters of September 2003, October 2003, June 2005, 
July 2005, and April 2008 provided pertinent notice and 
development information.

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

During the course of the appeal the RO increased the rating 
for the disabilities at issue.  Even though the RO increased 
the schedular rating for the Veteran's disabilities during 
the appeal, the issue of entitlement to a higher rating 
remained on appeal, as the Veteran has not indicated his 
desire to withdraw the issues.  See AB v. Brown, 6 Vet. App. 
35 (1993).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes statements of the 
Veteran, service treatment records (STRs), private treatment 
records, VA outpatient records, and reports of VA 
examinations.

Increased Ratings - In General

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete medial 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating was 
filed until a decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  See also Fenderson, supra.

As noted above, in regard to the increased rating claim for 
his skin disorder, the Veteran has claimed that he should 
have been granted a 60 percent rating prior to the January 
11, 2005 effective date.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  As such the Board will consider 
whether a rating higher than 60 percent was warranted at any 
time during the appeal period.

Entitlement to higher ratings for eczematous dermatitis, 
initially rated as 0 percent disabling prior to September 20, 
2004, and 10 percent disabling on and after that date until 
January 11, 2005, and 60 disabling percent on after that 
date.

Based on in-service treatment, service connection was granted 
for eczematous dermatitis in the September 2004 rating 
action.  A noncompensable evaluation was assigned, effective 
in July 2003.  In September 2005, the RO increased the rating 
to 10 percent disabling, effective September 20, 2004, and 60 
percent disabling from January 11, 2005.

The appellant's eczematous dermatitis is rated under DC 7806 
for eczema.  

A 60 percent rating is warranted for dermatitis or eczema 
involving more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  If the disability involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period, a 30 percent evaluation is to be assigned.  A 
10 percent rating is for assignment where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected, or intermittent systemic therapy has been required, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 12-
month period.  Where less than 5 percent of the entire body 
or less than 5 percent of exposed areas is affected, and no 
more than topical therapy has been required during the past 
12-month period, a zero percent rating is appropriate.  DC 
7806.

In considering the period prior to September 2004, it is not 
shown that the claimant's symptoms were no more than slight.  
At VA examination in October 2003, the Veteran reported a 
history of a rash to the chest, arm, and back.  He reported 
that he had itching attacks 2-3 times a month that lasted 2-3 
days.  He also reported that if his condition worsened he 
received steroid injections.  His last steroid injection was 
in May 2003 and his last itching skin attack was in August 
2003.  Significantly, however, on examination, there was no 
pathology associated with his skin.  

Moreover, the Board acknowledges the Veteran reported 
itching, but the evidence does not show that his skin 
disorder involved at least 5 percent of the Veteran's body, 
or required systemic therapy as required under the criteria.  
Consequently a higher evaluation is not warranted for the 
period prior to September 2004.

As noted in September 2005, the RO increased the Veteran's 
disability evaluation to 10 percent, effective from September 
20, 2004, until January 11, 2005.  The Board does not find 
that a higher evaluation is warranted during this time 
period.  A VA outpatient record dated September 20, 2004, 
showed that the Veteran complained of an itching rash.  
Examination revealed lichenification and hyperpigmentation in 
the antecubital fossa, popliteal fossa, arms, legs, and back.  
He was provided information regarding the treatment and care 
of his skin condition.  He was prescribed Triamcinolone 
cream, Claritin, and Hydroxizine.  There was no mention of 
significant body involvement or estimate of the amount of the 
skin involved.

On a VA outpatient visit on January 11, 2005, the skin 
disorder was again noted.  At the time of this visit the 
examiner noted that 50 percent of the body surface area was 
involved.  This is the first notation in the records of this 
percent of skin involvement.  An effective date is assigned 
based on the date entitlement arose or the date of the claim, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Therefore, there is no basis for assignment of an earlier 
effective date as entitlement was not shown prior to that 
date.

There was on file a subsequent letter not specifically 
mentioned in the vacated Board decision.  This letter was in 
the possession of the VA at the time of that decision but had 
not been forwarded to the Board.  

In an April 2008 letter by the VA physician's assistant who 
conducted the September 20, 2004, evaluation, it was noted 
that the Veteran had asked him to write a letter clarifying 
the extent of body surface area involvement of his eczema 
upon treatment visit on September 20, 2004.  The physician 
noted that in his progress notes documenting that visit, he 
did not include an estimate of the body surface area 
involved.  He stated that he reviewed his progress notes from 
the Veteran's follow-up visit on January 11, 2005, wherein he 
documented that the claimant showed some improvement but 
still had greater than 50% body surface area involvement.  

This letter does not provide a basis for assigning an earlier 
effective date.  It is received after the events in question.  
Moreover, on the January 11, 2005 note the Veteran reports 
historically that there is some improvement, it is not at all 
clear that the "improvement" was made with reference to the 
body surface area involved.  Finally, it would seem that if 
there was significant body surface area involved, it would 
have been noted in an earlier report.  Thus, while 
considered, this letter does not provide a legal basis for an 
earlier effective date.

The RO granted a 10 percent rating based on the fact that the 
Veteran's disorder required the use of topical cream.  While 
there is evidence of exacerbation of his skin disorder, the 
Board does not infer from the records noted above, to include 
the VA physician's assistant's April 2008 statement, that the 
Veteran's skin condition involved 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area, or that 
systemic therapy was required during the preceding 12-month 
period.  

In further detail, VA outpatient record dated January 11, 
2005, noted lichenification and hyperpigmentation in the 
antecubital fossa, popliteal fossa, arms, legs, and back.  
The examiner noted that this involved 50 percent of his body 
surface area.  This is the first finding which demonstrates 
entitlement to a 60 percent rating.  As noted, an effective 
date is assigned the date of claim or date entitlement arose 
whichever is later.  In this case there is not a basis for a 
higher schedular rating prior to the January 11, 2005, VA 
examination results.

Since the Veteran began receiving the maximum rating 
allowable under DC 7806 for his skin disorder, effective in 
January 11, 2005, the Board considered whether an 
extraschedular rating was warranted.  However, it was not 
shown that his service-connected skin disorder resulted in 
marked interference with employment or required frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2008).




ORDER

Entitlement to higher initial ratings for eczematous 
dermatitis, rated as 0 percent disabling prior to September 
20, 2004, and 10 percent disabling on and after that date 
until January 11, 2005, and 60 percent on and after that 
date, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


